DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are amended and under examination.
Response to Arguments
Susai
Applicant’s arguments, see page 6 “Susai”, filed February 9, 2021, with respect to the rejection of claims 1 and 3 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
The applicant persuasively argues in the November 17, 2020 rejection Susai is interpreted such that heat treatment occurs after wire drawing ([0040] and [0045]-[0047]). Therefore Susai fails to disclose drawing a wire rod to a desired final diameter without performing heat treatment.
However, in light of claim amendment and upon further consideration, a new grounds of rejection is made in view of an alternate interpretation of Susai.
	
Takagi in view of Kobayashi
Applicant's arguments filed February 9, 2021 with respect to Takagi in view of Kobayashi have been fully considered but they are not persuasive.
	The applicant argues that either one of Takagi or Kobayashi fail to disclose that a predetermined amount of Ti is added.
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Takagi teaches the presence prima facie case of obviousness exists. MPEP 2144.05(I).
The applicant argues that either one of Takagi or Kobayashi fail to disclose that a predetermined amount of Ti is selected to increase a disconnection rate during the process of manufacturing an aluminum alloy strand.
In response to applicant's argument that Ti is added to increase a disconnection rate during the process of manufacturing the aluminum alloy strand, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, the instant specification recites that “Ti is an element which miniaturizes crystal grains of the aluminum alloy and thereby increase the strength and elongation to improve the workability while preventing reduction in conductivity of the aluminum alloy. Ti therefore reduces disconnections during manufacture of the aluminum alloy strand.” Emphasis added. The instant specification appears to recite that because of Ti miniaturizing crystal grains disconnections during manufacturing are reduced. Takagi in view of Kobayashi teach Ti performing the same effect of structural refinement (i.e. miniaturizing crystal grains) (Takagi [0020]; Kobayashi [0024], [0025], [0043]). Expected beneficial results are evidence of obviousness of a claimed invention. MPEP 716.02(c).
The applicant argues that Kobayashi discloses an intermediate heat treatment and Takagi discloses a hot rolling process such that one of ordinary skill in the art would not have considered a combination of Takagi and Kobayashi to arrive at the claimed invention.
	The examiner respectfully disagrees. Takagi teaches the presence of Ti in an amount that does not exceed 0.05% for structural refinement (Takagi [0020]) and Kobayashi teaches a preferred lower limit of 0.005% achieves this same desired effect of grain refinement (Kobayashi [0024], [0025], [0043]). Evidence to overcome this combination, such as the lower limit of Ti taught by Kobayashi would not achieve the desired effect in Takagi as a result of the process differences, has not been presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 3 line 5 “increase a disconnection rate” renders the claim indefinite. It is unclear whether this requires (1) the rate of disconnections to increase such that more disconnections are occurring or (2) the disconnection rate to increase to a larger distance such that fewer disconnections are occurring. In the instant specification in [0016] it recites “Ti therefore reduces disconnections during manufacture of the aluminum alloy strand.” This supports the interpretation of (2) the disconnection rate increases to a larger distance such that fewer disconnections are occurring as a result of the added Ti. For the purpose of examination claims 1 and 3 will be given the broadest reasonable interpretation of requiring the disconnection rate to increase to a larger distance such that fewer disconnections are occurring. 
Claim 3 line 16 “twisting the drawn wire” and line 19 “continuous annealing or batch annealing the drawn wire” render the claim indefinite. These limitations require two different processes to occur on the same drawn wire. After twisting the drawn wire forms “a stranded wire” and after annealing the drawn wire appears to be an annealed drawn wire such that it is different from a drawn wire. It is unclear when annealing is required to be performed relative to twisting, where it could be performed before, simultaneously with, or after. For the purpose of examination claim 3 will be given the broadest reasonable interpretation of 
	Claim 2 is rejected as depending from claim 1.
Claim 4 is rejected as depending from claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Susai (US 2008/0196923).
Regarding claim 1, Susai teaches a method of manufacturing an aluminum conducting wire ([0001]) comprising an Al alloy with a composition that overlaps with that instantly claimed ([0020] and [0032]-[0037]) where Ti is an inevitable (i.e. unavoidable) impurity ([0037]), manufactured by forming a rough drawing wire (i.e. forming a wire rod using the aluminum alloy) ([0045]), drawing to a wire diameter of 0.9 mm (i.e. drawing the wire rod to a desired final diameter without performing heat treatment), and heat treating ([0046]) after wire drawing ([0040]) (i.e. continuous annealing or batch annealing the drawn wire rod). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). While Susai teaches additional wire drawing ([0046]) and heat treating ([0047]), the process of rough drawing, drawing to 0.9 mm, and heat treating reads on the claimed method and does not require the addition of any steps that are excluded by the use of the transitional phrase “consisting of”.

Susai teaches the total amount of Ti and V is 0.025 mass% or less as an inevitable impurity ([0037]). Merriam Webster defines “inevitable” as certain to happen such that some amount of Ti is necessarily present in the Al of Susai in combination with V at an amount of 0.025 mass% or less, which overlaps with the claimed range. Merriam Webster defines “predetermined” as established or decided in advance. Limiting the amount of Ti as an inevitable impurity reads on the amount of Ti being predetermined because the upper limit on how much Ti is permissible in the invention of Susai has been established or decided in advance. The composition of the prior art (i.e. the amount of Ti; Susai [0037]) is substantially similar to that claimed. It appears that the function of the Ti is substantially similar, including increasing a disconnection rate during the process of manufacturing the aluminum alloy strand. 
Element
Claim 1

(mass %)
Susai [0020] and [0032]-[0037]
(mass %)
Ti
0.001 to less than 0.009
Ti+V: 0.025 or less
Fe
0.4 to 0.9
0.1 to 10
Zr
0.005 to 0.008
Up to about 0.1
Si
0 to 0.02
0.10 or less
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45
Cu+Mg: 0.3 to 0.8
0.05 to 0.5
0.05 to 0.4
Al
Balance
Balance
Impurities
Inevitable
Inevitable


Regarding claim 2, Susai teaches a composition ([0020] and [0032]-[0037]) and manufacturing method ([0040], [0045], [0046]) that read on that instantly claimed to form an aluminum conducting wire excellent in workability at wire drawing ([0029]). 
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Susai (US 2008/0196923) in view of Kobayashi (US 2013/0264115).
Regarding claim 3, Susai teaches a method of manufacturing an aluminum conducting wire ([0001]) comprising an Al alloy with a composition that overlaps with that instantly claimed ([0020] and [0032]-[0037]) where Ti is an inevitable (i.e. unavoidable) impurity ([0037]), manufactured by forming a rough drawing wire (i.e. forming a wire rod using the aluminum alloy) ([0045]), drawing to a wire diameter of 0.9 mm (i.e. drawing the wire rod to a desired final diameter without performing heat treatment), and heat treating ([0046]) after wire drawing ([0040]) (i.e. continuous annealing or batch annealing the drawn wire rod). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). While Susai teaches additional wire drawing ([0046]) and heat treating ([0047]), the process of rough drawing, drawing to 0.9 mm, and heat treating reads on the claimed method and does not require the addition of any steps that are excluded by the use of the transitional phrase “consisting of”.

Susai teaches the total amount of Ti and V is 0.025 mass% or less as an inevitable impurity ([0037]). Merriam Webster defines “inevitable” as certain to happen such that some amount of Ti is necessarily present in the Al of Susai in combination with V at an amount of 0.025 mass% or less, which overlaps with the claimed range. Merriam Webster defines “predetermined” as established or decided in advance. Limiting the amount of Ti as an inevitable impurity reads on the amount of Ti being predetermined because the upper limit on how much Ti is permissible in the invention of Susai has been established or decided in advance. The composition of the prior art (i.e. the amount of Ti; Susai [0037]) is substantially similar to that claimed. It appears that the function of the Ti is substantially similar, including increasing a disconnection rate during the process of manufacturing the aluminum alloy strand. 
Susai is silent to the steps of forming the stranded wire by twisting, compressing, and annealing.
Kobayashi teaches an Al wire in the form of a single wire or as a strand of twisted wires ([0026]) comprising twisting the elongated wire material then performing solution treatment after compressing the wire ([0082]) where the solution treatment is a continuous or batch process ([0083] and [0085]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to take wires of Susai twist them together, compress the twisted wire, then solution treat the compressed wire because twisting together a wire improves mechanical characteristics such as impact resistance and flexing characteristics (Kobayashi [0027] and [0057]). 
Regarding claim 4, Susai teaches a composition ([0020] and [0032]-[0037]) and manufacturing method ([0040] and [0045]-[0047]) that read on that instantly claimed that form an aluminum conducting wire excellent in workability at wire drawing ([0029]). 
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 2011-162826 machine translation) in view of Kobayashi (US 2013/0264115).
Regarding claim 1, Takagi teaches an aluminum alloy wire ([0001]) comprising Fe, Mg, and Al ([0010] and [0016]-[0018]]), one or more of Cu, Si, and Zr in an amount of 0.005 to 0.2% ([0019]), and Ti ([0020]) manufactured by casting and rolling (i.e. forming a wire rod using the aluminum alloy; [0030]-[0032]), cold wire drawing (i.e. drawing the wire rod to a desired final diameter without performing heat treatment; [0033]), then either a continuous or batch softening heat treatment (i.e. continuous annealing or batching annealing the drawn wire rod; [0034] and [0036]-[0038]). 
Element
Claim 1

(mass %)
Takagi [0010] and [0016]-[0020]
(mass %)
Ti
0.001 to less than 0.009
Preferably 0.01 to 0.05
Fe
0.4 to 0.9
0.6 to 1.5
Zr
0.005 to 0.008
0.005 to 0.2
Si
0 to 0.02
-
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45

-
0.05 to 0.5
Al
Balance
Balance
Impurities
Inevitable
Present


Takagi teaches Ti improves the strength by refining the crystal structure of the Al alloy during casting with a preferred content of 0.01 to 0.05% where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). Emphasis added. 
Kobayashi teaches adding 0.08% or less Ti to an Al alloy wire for a structural refinement effect, which results in a wire with a higher elongation ([0024] and [0025]) where it is preferable to add 0.005% or more Ti ([0043]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the aluminum alloy of Takagi to add a lower limit of Ti of 0.005% because this minimum amount of Ti obtains sufficient refinement effect (Kobayashi [0043]), the same effect desired by the addition of Ti in Takagi ([0020]). 
The amount and effect of adding Ti to the Al alloy as taught by Takagi in view of Kobayashi is substantially similar to that of the instant invention, where Takagi, Kobayashi, and the instant specification recite an overlapping amount of Ti to miniaturize crystal gains (i.e. refine the crystal structure) (Takagi [0020]; Kobayashi [0024], [0025], [0043]; Instant Specification [0016]). It appears that the additional effect of adding Ti to increase a disconnection rate during the process of manufacturing the aluminum alloy strand results from the effect of miniaturization of crystal grains (Instant Specification [0016]) such that this effect is substantially similar to the effect obtain by the Ti teachings of Takagi in view of Kobayashi.
Regarding claim 2, Takagi in view of Kobayashi teaches a composition (Takagi [0010] and [0016]-[0020]; Kobayashi [0024], [0025], and [0043]) and manufacturing method (Takagi [0030]-[0033]) that read on that instantly claimed that form a high strength and high toughness wire that is difficult to beak (i.e. disconnect) (abstract, [0009]) where the softening heat treatment makes the wire difficult to break by reducing the rigidity of the L alloy wire, making it easier to wind ([0034]).
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
In support of this, Takagi teaches aluminum wire inventive examples with strengths of 128 to 148 MPa and electrical conductivities of 58.1 to 59.3 % IACS (Table 2). These overlap with the properties of the examples of the instant invention, which have tensile strengths of 123 to 135 MPa and electrical conductivities of 58.0 to 58.6 % IACS (Table 1).
Regarding claim 3, Takagi teaches an aluminum alloy wire ([0001]) comprising Fe, Mg, and Al ([0010] and [0016]-[0018]]), one or more of Cu, Si, and Zr in an amount of 0.005 to 0.2% ([0019]), and Ti ([0020]) manufactured by casting and rolling (i.e. forming a wire rod using the aluminum alloy; [0030]-[0032]), cold wire drawing (i.e. drawing the wire rod to a desired final diameter without performing heat treatment; [0033]), then either a continuous or batch softening heat treatment (i.e. continuous annealing or batching annealing the drawn wire rod; [0034] and [0036]-[0038]). 
Element
Claim 1

(mass %)
Takagi [0010] and [0016]-[0020]
(mass %)
Ti
0.001 to less than 0.009
Preferably 0.01 to 0.05
Fe
0.4 to 0.9
0.6 to 1.5
Zr
0.005 to 0.008
0.005 to 0.2
Si
0 to 0.02
-
At least one of:
Cu
Mg

Up to 0.05
0.04 to 0.45

-
0.05 to 0.5
Al
Balance
Balance
Impurities
Inevitable
Present


Takagi teaches Ti improves the strength by refining the crystal structure of the Al alloy during casting with a preferred content of 0.01 to 0.05% where above 0.05% the effect of miniaturization is saturated or conductivity is lowered ([0020]). Emphasis added. 
Kobayashi teaches adding 0.08% or less Ti to an Al alloy wire for a structural refinement effect, which results in a wire with a higher elongation ([0024] and [0025]) where it is preferably to add 0.005% or more Ti ([0043]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the aluminum alloy of Takagi to add a lower limit of Ti of 0.005% because this minimum amount of Ti is known to obtain sufficient refinement effect (Kobayashi [0043]), the same effect desired by the addition of Ti in Takagi ([0020]). 
The amount and effect of adding Ti to the Al alloy as taught by Takagi in view of Kobayashi is substantially similar to that of the instant invention, where Takagi, Kobayashi, and the instant specification recite an overlapping amount of Ti to miniaturize crystal gains (i.e. refine the crystal structure) (Takagi [0020]; Kobayashi [0024], [0025], [0043]; Instant Specification [0016]). It appears that the additional effect of adding Ti to increase a disconnection rate during the process of manufacturing the aluminum alloy strand results from the effect of miniaturization of crystal grains (Instant Specification [0016]) such that this effect is substantially similar to the effect obtain by the Ti teachings of Takagi in view of Kobayashi.
Takagi is silent to the steps of twisting, compressing, and annealing a stranded wire.
Kobayashi teaches an Al wire in the form of a single wire or as a strand of twisted wires ([0026]) comprising twisting the elongated wire material then performing solution treatment after compressing the wire ([0082]) where the solution treatment is a continuous or batch process ([0083] and [0085]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to take wires of Takagi twist them together, compress the twisted wire, then solution treat the compressed wire because twisting together a wire improves mechanical characteristics such as impact resistance and flexing characteristics (Kobayashi [0027] and [0057]). 
Regarding claim 4, Takagi in view of Kobayashi teaches a composition (Takagi [0010] and [0016]-[0020]; Kobayashi [0024], [0025], and [0043]) and manufacturing method (Takagi [0030]-[0033]) that read on that instantly claimed that form a high strength and high toughness wire that is difficult to beak (i.e. disconnect) (abstract, [0009]) where the softening heat treatment makes the wire difficult to break by reducing the rigidity of the L alloy wire, making it easier to wind ([0034]).
The composition and processes of the prior art (i.e. the forming of a wire rod, drawing the wire without heat treatment, and annealing of the drawn wire rod) are substantially similar to the processes of the invention. It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed disconnection rate during a process of manufacturing the aluminum alloy strand starting with an aluminum alloy rod through drawing being 25,000 m per disconnection or more.
In support of this, Takagi teaches aluminum wire inventive examples with strengths of 128 to 148 MPa and electrical conductivities of 58.1 to 59.3 % IACS (Table 2). These overlap with the properties of the examples of the instant invention, which have tensile strengths of 123 to 135 MPa and electrical conductivities of 58.0 to 58.6 % IACS (Table 1).
Related Art
Schoerner (US Re. 28,419)
	Schoerner teaches forming a continuous wire rod, cold drawing without intermediate heat treatment, and annealing (1:40-50, 4:32-75) of an Al alloy with more than about 0.30 wt% Fe, no more than 0.15 wt% Si (1:21-39, 2:61-66, 3:8-15) and trace elements at less than 0.05 wt% each  and not exceeding 0.15 wt% total (2:66-72) of V, Cu, Mn, Mg, Zn, B, and Ti (3:1-8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                      


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735